DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Throughout this Office Action refer to US 20200049383 for paragraph numbers.

Response to Election
Applicant’s election of Group I in the reply filed on January 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2021.

Specification and Drawings Suggestion
It does not appear to be Applicant’s intent to use an abbreviation that upon first glance and without proper context could be considered inappropriate by a Reader. The Office suggests amending to a more standard/accepted abbreviation for controller controller in throughout the Drawings and the Specification (MPEP 608 and 37 CFR 1.3).

Drawings
The drawings are objected to because of incorrect Numbering of Views (37 CFR 1.84) for FIGS. 4C-4D. The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. 

As-filed FIG. 4C includes character designations for multiple views i.e. (a) and (b) of the same invention, which is inappropriate The Office suggests labeling each independently as 4C and 4D and making appropriate changes to original drawings 4D and 4E to conform with 37 CFR 1.84.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it should be amended as follows: A refrigeration cycle apparatus includes a first refrigerant circuit including a first compressor, a first heat exchanger, a first refrigerant flow path of a second heat exchanger, a first expansion device, a third heat exchanger, and a second refrigerant flow path of a fourth heat exchanger, and a second refrigerant circuit including a second compressor, a fifth heat exchanger, a second expansion device, a third refrigerant flow path of the second heat exchanger, and a fourth refrigerant flow a first refrigerant flows through, in order, [[of]] the first compressor, the first heat exchanger, the first refrigerant flow path, the first expansion device, the third heat exchanger, and the second refrigerant flow path. The second refrigerant flows through, in order, [[of]] the second compressor, the fifth heat exchanger, the second expansion device, the third refrigerant flow path, and the fourth refrigerant flow path.

Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:

Paragraph 8 should read: [[Fig.]] FIG. 1A illustrates the structure of a refrigeration cycle apparatus 100 according to Embodiment 1. Throughout the specification, please amend “Fig.” to “FIG.” to be consistent with the drawings. See ¶¶ 8-22 for a non-exclusive list of locations. The Office notes that the PG Pub uses “FIG.” but does not want an issue at any potential grant.

Paragraph 9 should read: [[Fig.]] FIG. 1B is a functional block diagram of a controller [[Cnt]] (Ctrl) of the refrigeration cycle apparatus 100 according to Embodiment 1.

Paragraph 17 should read: [[Fig.]] FIG. 3D is a functional block diagram of a controller [[Cnt]] (Ctrl) according to the FIG. 3C modification to Embodiment 3.

Paragraph 20 should read: FIGS. 4C and 4D illustrate flow of refrigerant in the refrigeration cycle apparatus 400 according to Embodiment 4.

Paragraph 21 should read: [[Fig. 4D]] FIG. 4E illustrates the structure of a modification to Embodiment 4.

Paragraph 22 should read: [[Fig. 4E]] FIG. 4F is a functional block diagram of a controller [[Cnt]] (Ctrl) according to the modification to Embodiment 4. Provided above are examples, however additional changes need to be made throughout the Detailed Description of the invention as appropriate to FIGS. 4C-4F.

Paragraph 56 should read: Embodiment 2 will now be described with reference to the drawings. Components like [[to]] those in Embodiment 1 described above are designated by like reference signs, and a detailed description thereof is omitted.

Paragraph 78 should read: [[Fig.]] FIG. 3D is a functional block diagram of a controller [[Cnt]] (Ctrl) according to the modification to the Embodiment 3 (FIG. 3C).

Paragraph 79 should read: According to the modification to Embodiment 3 (FIG. 3C), the controller [[Cnt]] Ctrl calculates the degree of superheat by using an evaporating temperature sensor 10C instead of the pressure sensor 10A.

Paragraph 86 should read: [[FIG. 4C]] FIGS. 4C and 4D illustrate flow of refrigerant in the refrigeration cycle apparatus 400 according to Embodiment 4. [[FIG. 4C(a)]] FIG. 4C illustrates flow of the refrigerant in the case where a first valve flow path is not made and a second valve flow path is made. [[FIG. 4C(b)]] FIG. 4D illustrates flow of the refrigerant in the case where the second valve flow path is not made and the first valve flow path is made.

Paragraph 84 should read: When the comparator 90D determines that the saturation temperature (evaporating temperature) related to the pressure detected by the pressure sensor 10A is higher than the temperature detected by the second outlet-temperature sensor 10D, the operation control unit 90A takes control in the following manner. The operation control unit 90A controls the first flow-path control valve 41 such that the first refrigerant flows in the second valve flow path to cause the first refrigerant to flow into the bypass Bc (see FIG. 4D[[0(b)]]). This avoids removing heat of the second refrigerant by the first refrigerant.

Paragraph 95 should read: When the comparator 90D determines that the saturation temperature (evaporating temperature) related to the pressure detected by the pressure sensor 10A is equal to or lower than the temperature detected by the second outlet-temperature sensor 10D, the operation control unit 90A takes control in the following manner. The operation control unit 90A controls the first flow-path control valve 41 such that the first refrigerant flows in the first valve flow path to cause the first refrigerant to flow into the second refrigerant flow path of the fourth heat 6 (see FIG. 4C[[(a)]]). This allows the second refrigerant to remove heat of the first refrigerant and decreases the temperature of the first refrigerant hat is to be sucked into the first compressor 1.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  A refrigeration cycle apparatus comprising: a first refrigerant circuit a first refrigerant, a first compressor, a first heat exchanger, a first refrigerant flow path of a second heat exchanger, a first expansion device, a third heat exchanger, and a second refrigerant flow path of a fourth heat exchanger; and a second refrigerant circuit a second refrigerant, a second compressor, a fifth heat exchanger, a second expansion device, a third refrigerant flow path of the second heat exchanger, and a fourth refrigerant flow path of the fourth heat exchanger, the flow path of the first refrigerant [[flowing]] is through the first refrigerant circuit in order of the first compressor, the first heat exchanger, the first refrigerant flow path, the first expansion device, the third heat exchanger, and the second refrigerant flow path, the flow path of the second refrigerant [[flowing]] is through the second refrigerant circuit in order of the second compressor, the fifth heat exchanger, the second expansion device, the third refrigerant flow path, and the fourth refrigerant flow path.

Or similar amendment to clarify the usage of “flows” and “flowing,” to clearly positively claim and describe the first and second refrigerants and their respective flow paths.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Claim 1 recites: A refrigeration cycle apparatus comprising: a first refrigerant circuit including a first refrigerant, a first compressor, a first heat exchanger, a first refrigerant flow path of a second heat exchanger, a first expansion device, a third heat exchanger, and a second refrigerant flow path of a fourth heat exchanger; and a second refrigerant circuit including a second refrigerant, a second compressor, a fifth heat exchanger, a second expansion device, a third refrigerant flow path of the second heat exchanger, and a fourth refrigerant flow path of the fourth heat exchanger, the flow path of the first refrigerant is through the first refrigerant circuit in order of the first compressor, the first heat exchanger, the first refrigerant flow path, the first expansion device, the third heat exchanger, and the second refrigerant flow path, the flow path of the second refrigerant is through the second refrigerant circuit in order of the second compressor, the fifth heat exchanger, the second expansion device, the third refrigerant flow path, and the fourth refrigerant flow path.

The omitted structural cooperative relationships are, that it is unclear whether the second refrigerant flow path of a fourth heat exchanger requires a first refrigerant flow path of a fourth heat exchanger; whether the third refrigerant flow path of the second heat exchanger requires a second refrigerant flow path of the second heat exchanger; and whether the fourth refrigerant flow path of the fourth heat exchanger requires a third refrigerant flow path of a fourth heat exchanger. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASAYUKI KAKUTA (foreign patent EP-1701112-A1, hereinafter KAKUTA).
Regarding claim 1, KAKUTA (¶¶ 29-32, 95, and 101-105 and FIGS. 21 and 23) discloses: A refrigeration cycle apparatus (FIG. 21) comprising: a first refrigerant circuit (6) including a first refrigerant, a first compressor (51), a first heat exchanger (21), a first refrigerant flow path of a second heat exchanger (13), a first expansion device (4), a third heat exchanger (22), and a second refrigerant flow path of a fourth heat exchanger (60); and a second refrigerant circuit (14) including a second refrigerant, a second compressor (10), a fifth heat exchanger (11), a second expansion device (12), a third refrigerant flow path of the second heat exchanger (13), and a fourth refrigerant flow path of the fourth heat exchanger (60), the flow path of the first refrigerant is through the first refrigerant circuit in order of the first compressor, the first heat exchanger, the first refrigerant flow path, the first expansion device, the third heat exchanger, and the second refrigerant flow path, the flow path of the second refrigerant is through the second refrigerant circuit in order of the second compressor, the fifth heat exchanger, the second expansion device, the third refrigerant flow path, and the fourth refrigerant flow path.

Regarding claim 8, KAKUTA (FIG. 21) discloses: The refrigeration cycle apparatus of claim 1, further comprising: a bypass (6B) configured to bypass the fourth heat exchanger, the bypass being provided at the first refrigerant circuit and connected to a refrigerant pipe (see refrigerant circuit 6) at an inlet side of the fourth heat exchanger (60) and a refrigerant pipe (see refrigerant circuit 6) at an outlet side of the fourth heat exchanger (60); and a first flow-path control valve (¶¶ 82-84, ref. 52) provided at a flow path between the third heat exchanger (22) and the second refrigerant flow path of the fourth heat exchanger in the first refrigerant circuit, the bypass being connected with the first flow-path control valve, wherein the first flow-path control valve includes a valve inlet connected to the third heat exchanger, a first valve outlet connected to the second refrigerant flow path of the fourth heat exchanger, and a second valve outlet connected to the bypass, and the first flow-path control valve is selectively switchable between a first valve flow path through which the first refrigerant flows from the valve inlet to the first valve outlet and a second valve flow path through which the first refrigerant flows from the valve inlet to the second valve outlet.

Regarding claim 18, KAKUTA (¶ 39) recites that the “capacity of the cooling cycle in which the second coolant is used is approximately from one-tenth to one-fifth of the first-coolant cooling cycle” thus disclosing: The refrigeration cycle apparatus of claim 1, wherein a cooling capacity of the second refrigerant circuit is less than a cooling capacity of the first refrigerant circuit. 

Regarding claim 19, KAKUTA (¶¶ 16-17 and FIG. 21) discloses a heat exchanging controller 16 that controls coolant cooler 15 and second refrigerant circuit 14 (second cooling pipes), as controller 16, coolant cooler 15, and second refrigerant circuit 14 are not in fluid contact with the first refrigerant circuit 6 (coolant pipes), controller 16 can inherently turn coolant cooler 15 and every component on second refrigerant circuit 14 off without turning first refrigerant circuit 6 off. As such, KAKUTA (¶¶ 16-17 and FIG. 21) inherently discloses: The refrigeration cycle apparatus of claim 1, wherein the refrigeration cycle apparatus is configured to operate in a state where an evaporating temperature (FIG. 21) or a low pressure in the second refrigerant circuit is higher than an evaporating temperature or a low pressure in the first refrigerant circuit. Because the heat exchanging controller has the ability to turn the coolant cooler on or off as needed, based on service conditions which can result in a state where the pressure in the second refrigerant circuit is higher than the pressure in the first refrigerant circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAKUTA as applied to claim 1 above, and further in view of SHIGEO AOYAMA (foreign patent EP-2594867-A2, hereinafter AOYAMA).
Regarding claim 2, KAKUTA does not teach wherein the fourth heat exchanger is configured to pass the first refrigerant in the second refrigerant flow path in a direction opposite to a direction in which the second refrigerant passes through the fourth refrigerant flow path.
Regarding claim 2, AOYAMA (¶¶ 18-26 and FIG. 1) teaches multiple heat exchangers and refrigeration circuits with opposing flow directions to improve refrigeration cycle efficiency and minimize size weight and power demands of the various refrigerant circuits and heat exchangers which teach: wherein a fourth heat exchanger (22) is configured to pass a first refrigerant in a second refrigerant flow path (3) in a direction opposite to a direction in which a second refrigerant passes through the fourth refrigerant flow path.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KAKUTA with the teachings of AOYAMA to include multiple heat exchangers and refrigeration circuits with opposing flow directions to improve refrigeration cycle efficiency and minimize size weight and power demands of the various refrigerant circuits and heat exchangers.

Regarding claims 3 and 4, KAKUTA teaches utilizing pressure and temperature sensors (FIG. 10; P1, P2, T1, T2) to be utilized by a controller (16) for determining drying-ratio (¶¶ 47-54), which is related to superheat.  However, KAKUTA does not explicitly teach the pressure sensor being located to detect a pressure on a low-pressure side of the second compressor; a first outlet-temperature sensor configured to detect an outlet temperature of the fourth refrigerant flow path of the fourth heat exchanger; and a controller configured to control the second refrigerant circuit based on the pressure detected by a pressure sensor and the outlet temperature detected by a first outlet-temperature sensor, more specifically the controller using the 
AOYAMA (¶¶ 11, 33-35, and 47, particularly ¶ 47: Col. 7, lines 3-8) teaches a refrigeration cycle apparatus having a sensor (62) on a second refrigerant circuit (3), wherein the sensor measures superheat (61, 62) and utilizes this superheat via a controller (4) to control the second refrigerant circuit (3).  AOYAMA does this for controlling the temperature of the refrigeration cycle apparatus hot water heater (¶¶ 33-34 and 47).
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to incorporate KAKUTA with the teachings of AOYAMA to modify the second circuit to include a superheat sensor located at the low-pressure side of the second compressor and outlet temperature of the fourth heat exchanger and corresponding control functions on the controller.  Doing so would allow for the control of the temperature of the refrigeration cycle.
The combination of KAKUTA and AOYAMA teach the elements of claims 3 and 4 combined but utilize a single superheat sensor instead of individual pressure and temperature sensors whose outputs the controller uses to calculate superheat.

Regarding claims 5 and 6, KAKUTA teaches utilizing pressure and temperature sensors (FIG. 10; P1, P2, T1, T2) to be utilized by a controller (16) for determining drying-ratio (¶¶ 47-54), which is related to superheat.  

However, KAKUTA does not explicitly teach an evaporating temperature sensor configured to detect an evaporating temperature in the second refrigerant 
Regarding claims 5 and 6, AOYAMA (¶¶ 6-8, 11, 14, 18-26, 28-30, 33-35, and 47, particularly ¶ 47: Col. 7, lines 8-18) teaches a refrigeration cycle apparatus having an evaporating temperature sensor (53) configured to detect an evaporating temperature in the second refrigerant circuit (3);  -4-Attorney Docket No. 129A_746_TN a first outlet-temperature sensor  (62) configured to detect an outlet temperature of the fourth refrigerant flow path of the fourth heat exchanger; a controller (4) configured to control the second refrigerant circuit (3) based on the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor; (Instant Claim 6) wherein the controller is configured to calculate a degree of superheat in the second refrigerant circuit based on a difference (¶ 47: Col. 7, lines 8-18)between the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor. AOYAMA (¶¶ 33-34 and 47) measures and calculates the superheat to control the temperature of the refrigeration cycle apparatus hot water heater. AOYAMA (¶ 47: Col. 7, lines 3-18) 
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify KAKUTA with the teachings of AOYAMA to incorporate temperature and superheat sensors that adjust the refrigeration cycle system to improve operation based on the superheat to control the temperature of the refrigeration cycle apparatus and enhance the energy-saving performance of the refrigeration circuits.

Regarding claim 7, with respect to the rejections of claims 3 and 4 above KAKUTA was modified by AOYAMA above to include all control functions necessary to control the second refrigeration circuit based on the determined superheat. As set forth in AOYAMA (¶¶ 30-46 and FIG. 4) to control the second refrigeration circuit, AOYAMA (¶¶ 30, 35-36, 40, and 45-46) includes the opening and closing of the expansion device (33) found on the second refrigeration circuit (3).  As such, the combination of KAKUTA and AOYAMA teaches the elements required of claim 7.  Furthermore, because superheat can only be a positive or zero output (negative superheat is supercooling) the combination of KAKUTA and AOYAMA above necessarily discloses a superheat calculation value greater than or equal to zero.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAKUTA as applied to claim 8 above, and further in view of NIKOLA TESLA (US-1329559-A, hereinafter TESLA).
Regarding claim 9, KAKUTA (FIGS. 17, 21, 23, and 25) discloses: The refrigeration cycle apparatus of claim 8, wherein the first refrigerant circuit includes a second flow-path control valve (52) provided at the bypass, and the second flow-path control valve is … a flow path between the second refrigerant flow path of the fourth heat exchanger and a refrigerant suction port of the first compressor (51) from flowing into the bypass. 
KAKUTA does not disclose that the second flow-path control valve is configured to prevent the first refrigerant flowing in a flow path between the second refrigerant flow path of the fourth heat exchanger, in other words KAKUTA does not disclose a check valve. 
Regarding claim 9, TESLA (pg. 1, Right column, line 47 to Left column, line 62) teaches a valvular conduit or a check valve. TESLA employs the check valve to offer “virtually no resistance to the passage of the fluid in one direction” and to “constitute an almost impassable barrier to its flow in the opposite” direction.
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify KAKUTA with the teachings of TESLA to employ a check valve for the KAKUTA control valve to allow fluid to flow in one direction but not the other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HENRY EDWARD HOWARD (US-6557361-B1) teaches a(n) METHOD FOR OPERATING A CASCADE REFRIGERATION SYSTEM.
KOJI YAMASHITA (US-20150330674-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
KOJI YAMASHITA (US-20130219940-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
KOJI YAMASHITA (US-20150285545-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
KOJI YAMASHITA (US-20130227976-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
KOJI YAMASHITA (US-20150300709-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
KOKICHI FURUHAMA (US-5784893-A) teaches a(n) AIR CONDITIONING SYSTEM WITH BUILT-IN INTERMEDIATE HEAT EXCHANGER WITH TWO DIFFERENT TYPES OF REFRIGERANTS CIRCULATED
KENJI TSUBONE (US-20060032623-A1) teaches a(n) AIR CONDITIONING APPARATUS.
TAKESHI YOSHIDA (US-5388420-A) teaches a(n) HEAT STORAGE TYPE AIR CONDITIONER, AND DEFROSTING METHOD.
DAVID A. AARON (US-5386709-A) teaches a(n) SUBCOOLING AND PROPORTIONAL CONTROL OF SUBCOOLING OF LIQUID REFRIGERANT CIRCUITS WITH THERMAL STORAGE OR LOW TEMPERATURE RESERVOIRS.
KOYU TANAKA (foreign patent publication JP-2007232245-A) teaches a(n) REFRIGERATING SYSTEM AND ITS OPERATION METHOD.
SENSATA TECHNOLOGIES (non-patent literature: 112cp Series combined pressure temperature sensor - datasheet) teaches SUPERHEAT CALCULATIONS FROM A COMBINED PRESSURE AND TEMPERATURE SENSOR.
OXFORD REFERENCE (non-patent literature: Degrees of Superheat) defines SUPERHEAT DEGREE.
SPORLAN (non-patent literature: Pressure Temperature Chart FORM 1B-714) teaches SUPERHEAT CALCULATIONS FROM INDIVIDUAL PRESSURE ANDTEMPERATURE SENSORS.
SCOTT JOHNSON (non-patent literature: Why Measure Three Types of Superheat) teaches MEASURING EVAPORATOR SUPERHEAT, TOTAL SUPERHEAT, AND DUCT SYSTEM SUPERHEAT ARE ALL IMPORTANT TO ENSURE A PROPERLY FUNCTIONING AIR CONDITIONING SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763